Matter of Jones v Duffy (2018 NY Slip Op 01533)





Matter of Jones v Duffy


2018 NY Slip Op 01533


Decided on March 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 8, 2018

Manzanet-Daniels, J.P., Andrias, Kapnick, Moulton, JJ.


1753/98 128/17 -89

[*1] In re Cliff Jones, also known as Clifton Morris,	 Petitioner,
vHon. Irene Duffy, etc., et al., Respondents.


Cliff Jones, petitioner pro se.
Angel M. Guardiola, II, New York, for Hon. Irene Duffy, Hon. Roger S. Hayes, and the Supreme Court of the State of New York, respondents.
District Attorney, Bronx (Samuel L. Yellen of counsel), for Darcel D. Clark, respondent.

The above-named petitioner having presented an application to this Court praying for an order, pursuant to article 78 of the Civil Practice Law and Rules,
And respondents Hon. Irene Duffy, Hon. Roger Hayes and the Supreme Court of the State of New York, Bronx County, having cross-moved to dismiss the petition,
Now, upon reading and filing the papers in said proceeding, and due deliberation having been had thereon,
It is unanimously ordered that the application be and the same hereby is denied, the cross motion granted, and the petition dismissed, without costs or disbursements.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 8, 2018
CLERK